Citation Nr: 0935741	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-15 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1954 to August 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah, which denied the benefit sought on 
appeal.  The Veteran appealed that decision to the Board, and 
the case was referred to the Board for appellate review.  

The Veteran indicated on his May 2005 VA Form 9 that he 
wished to testify at a Board hearing.  In May 2005 
correspondence, he withdrew the hearing request.

This case was previously before the Board in June 2007 at 
which time the claim was remanded for further development.  
The Board is satisfied that there has been substantial 
compliance with the remand directives and the Board may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; and there is no indication that the Veteran 
has evidence pertinent to his claim that he has not submitted 
to VA.  

2.  The evidence of record indicates that the Veteran had a 
left shoulder contusion and no right shoulder injury while on 
active duty; he was not diagnosed as having a torn rotator 
cuff, dislocated shoulder, or osteoarthritis during service, 
his separation examination was normal, and there is no post-
service medical evidence of a diagnosis of either a left or 
right shoulder disability until more than 30 years after 
service; and there is no competent evidence that links a 
current diagnosis of a left shoulder torn rotator cuff and 
osteoarthritis or a right shoulder impingement syndrome to 
any incident of or finding recorded during service.  




CONCLUSION OF LAW

The Veteran's current bilateral shoulder disability was not 
incurred in or aggravated by active service, nor may 
arthritis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A.  
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated in this decision.  There is no issue as 
to providing an appropriate application form or completeness 
of the application.  The Veteran was issued VCAA notification 
letters in May 2004, June 2007, and August 2008, which 
informed him of the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005); Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  The June 2007 and August 2008 letters 
provided the Veteran notice regarding the evidence and 
information needed to establish disability ratings and 
effective dates, as outlined in Dingess. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the May 2004 VCAA letter noted above was issued 
prior to the September 2004 rating decision on appeal; thus, 
VCAA notice was timely.

Although the letters containing Dingess notice were issued 
after the rating decision, the case was readjudicated in the 
July 2009 supplemental statement of the case.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006); see Mayfield 
v. Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III).  
Additionally, the Veteran has had ample opportunity to 
respond and supplement the record.  He was advised of what 
evidence would be necessary to substantiate the elements 
required to establish service connection and how a rating and 
an effective date are assigned.  See Dingess, supra.  The 
Board also notes that the Veteran has not demonstrated or 
even pled prejudicial error.  See also Shinseki v. Sanders, 
129 S. Ct. 1696 (2009), regarding the rule of prejudicial 
error.  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
available service treatment records, private and VA medical 
records, and a VA examination.  Some of the service treatment 
records were damaged in the fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri in July 1973.  
As some of the records could be missing, VA has a heightened 
responsibility to explain the rationale and bases for its 
decision.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

However, pursuant to requests by the RO, all available 
records have been forwarded and associated with the claims 
file.  The records contain the entrance and separation 
examinations as well as intervening records.  There are no 
significant gaps in the records.  As noted above, there are 
also post-service private and VA medical records in the 
claims file.  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and to assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
395 (1993).

Legal Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Regulations provide that certain chronic diseases, including 
arthritis, will be considered to have been incurred in or 
aggravated by service even though there is no evidence of 
such disease during the period of service.  See C.F.R. 
§§ 3.307, 3.309.  In order for the presumption to apply, the 
evidence must indicate that osteoarthritis became manifest to 
a compensable (10 percent) degree within one year of 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309(a).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.  

Factual Background

The Veteran alleges that his bilateral shoulder disability 
began in service.  On the Veteran's July 2004 release of 
information form, he stated that his in-service shoulder 
injury occurred when he fell into a cement canal and 
dislocated his right shoulder and had pain in his left 
shoulder.  He stated that he was diagnosed as having a 
dislocated right shoulder and a bruised left shoulder.  He 
claims that he continued to have problems with his shoulder 
since service and that he re-injured his right shoulder at 
work.  

The Veteran's August 1954 service entrance examination and 
his June 1957 separation examination are absent for any 
complaint of, treatment for, or diagnosis of a shoulder 
disability.  In September 1955, he stumbled and fell into a 
hole, which resulted in a left shoulder strain and 
immobility.  He also injured his left knee, the side of his 
face, and his left elbow.  He was diagnosed as having a 
contusion of his left shoulder and left elbow.  Several days 
later, his elbow appeared normal, but he still had some 
limitation of motion in his left shoulder joint.  A September 
1955 radiographic report was negative for osseous pathology.  
In November 1955, he complained that his shoulder was still 
painful.  However, in December 1955, the Veteran had negative 
X-ray results.  Additionally, on his June 1957 separation 
examination, he denied having painful or trick shoulder or 
elbow.  

The Veteran submitted May and June 1991 letters from his 
private physician written to a claims examiner in the 
Veteran's workers' compensation claim.  The letters explained 
that the Veteran had a rotator cuff tear, not osteoarthritis 
or a contusion, resulting from an August 1988 injury.  The 
physician found that the injury permanently aggravated a 
preexisting injury.  In a similar April 1992 letter, the 
physician clarified earlier correspondences.  The Veteran 
underwent right shoulder surgeries in January 1988 and in 
October 1990.  In August 1988, his left shoulder was injured 
when he fell from a van near his workplace.  This physician 
first treated the Veteran in November 1988, and, at that time 
after reviewing X-rays, he opined that the Veteran suffered a 
rotator cuff injury to his left shoulder and suspected that 
the injury aggravated a preexisting condition.  

A private treatment record from July 2003 noted that the 
Veteran's right shoulder was still painful and weak and that 
he probably had a recurrent tear of his [rotator] cuff after 
two prior [rotator] cuff repair surgeries.  A September 2003 
magnetic resonance imaging (MRI) scan showed that he had a 
rotator cuff tear, effusion, and arthritic changes of his 
acromioclavicular (AC) joint.  

In the Veteran's May 2005 substantive appeal (VA Form 9), he 
stated that he has had continued pain in both shoulders since 
his in-service fall and that the injury was worsened by his 
1988 injury.  He stated that his 1988 injury was originally 
diagnosed as a contusion, but, when the pain was not relieved 
after three months, he went to a private physician who 
diagnosed him as having a torn rotator cuff.  The Veteran's 
representative's June 2005 statement alleged that the 
Veteran's in-service injury was aggravated by his 1988 
injury.  

A private treatment record from November 2007 noted that the 
Veteran's shoulder symptoms had not changed; he was still 
weak with external rotation.  An MRI of the left shoulder 
revealed a rotator cuff tear that was extensive along the 
supraspinatus and a portion of the infraspinatus, a partial 
tear of the teres minor, biceps tendinopathy, and a superior 
glenohumeral tear.  Another MRI showed mild AC 
osteoarthritis.  He had negative AC joint tenderness.  The 
physician referred him to a surgeon.  X-rays showed he had a 
high-riding humerus and some glenohumeral arthritis.  The 
surgeon recommended arthroscopic debridement and biceps 
tenotomy to help with his pain.  

A November 2008 MRI revealed a massive full thickness tear of 
the rotator cuff involving the majority of the infraspinous, 
supraspinous, and biceps tendon; tendinopathy of the 
subscapularis tendon; and moderate osteoarthritis of the 
glenohumeral joint.  

In January 2009, the Veteran had left shoulder arthroscopy 
performed by a private physician.  The surgeon performed a 
left reverse total shoulder replacement.  

The Veteran was afforded a VA examination in  May 2009.  
During this examination the Veteran reported that he 
dislocated his right shoulder in service and that he has had 
chronic pain in both shoulders since service.  The Veteran 
was diagnosed as having left shoulder total arthroplasty and 
right shoulder impingement syndrome.  The examiner noted the 
two rotator cuff repairs on his right shoulder.  During the 
examination, the Veteran described a 20 year history of heavy 
physical labor, and the examiner, after a review of the 
claims file, found no treatment for either shoulder in the 30 
year period between his in-service injury and the 1988 
injury.  Additionally, the examiner noted no in-service 
injury to his right shoulder.  The examiner stated that the 
Veteran's right shoulder impingement syndrome was consistent 
with his 1988 work-related right shoulder injury and 
concluded that his current right shoulder disability was not 
caused by his in-service fall.  

Regarding the Veteran's left shoulder, the May 2009 VA 
examiner noted that the private physician, who treated the 
Veteran in the late 1980s and early 1990s, specifically found 
that he had a torn rotator cuff and not osteoarthritis or a 
contusion.  The examiner stated that if the Veteran had any 
residual pathology from his 1955 injury, one would suspect 
that 33 years later, in 1988, he would have had 
osteoarthritis.  The examiner found that his current findings 
of osteoarthritis are consistent with his untreated rotator 
cuff injury in 1988.  Therefore, the examiner concluded that 
his current left shoulder findings are not at least as likely 
as not associated with his 1955 in-service injury.  

Analysis

Since the filing of his claim in May 2004 for service 
connection for a bilateral shoulder disability, the Veteran 
has alleged in-service right shoulder dislocations, but his 
service treatment records are absent for complaint of or 
treatment for a right shoulder injury.  When he received 
treatment for his left shoulder contusion, the service 
treatment records did not record a right shoulder injury.  
Furthermore, the first mention of a right shoulder injury was 
in a letter written in April 1992 by a private physician who 
noted his right shoulder surgeries in 1988 and 1990.  

It is reasonably established that the Veteran has a current 
bilateral shoulder disability.  The question to be resolved 
is whether his current disability is related to his in-
service left shoulder contusion.  

The Veteran's left shoulder contusion resolved in service, 
and left shoulder osteoarthritis did not become manifest in 
the first post-service year.  See 38 C.F.R. § 3.307, 3.309.  
In fact, the Veteran was not diagnosed as having 
osteoarthritis of his left shoulder until 2007, fifty years 
after service.  Additionally, the May 2009 VA examiner stated 
that the Veteran's current osteoarthritis is a result of his 
1988 untreated torn rotator cuff of his left shoulder and not 
a result of his 1955 in-service injury.  

The Veteran's private physician's 1991 and 1992 letters and 
the Veteran's representative June 2005 statement allege that 
his 1988 left shoulder torn rotator cuff aggravated a 
preexisting disability.  However, the Veteran's service 
treatment records showed that in December 1955, just three 
months after he had a left shoulder contusion, his X-rays 
were negative.  The Veteran sought no further treatment for 
his left shoulder for the next 33 years until he fell from a 
van and tore his rotator cuff.  Additionally, in the private 
physician's April 1992 letter, he specifically stated that he 
found no evidence of osteoarthritis, which, as noted in the 
2009 VA examination, showed that there were no residuals of 
the 1955 injury at the time of the 1988 injury.  Furthermore, 
the May 2009 VA examiner opined that the Veteran's current 
left shoulder findings were not associated with his 1955 in-
service injury.     

The evidentiary gap in this case between active service and 
the earliest post-service diagnosis of a bilateral shoulder 
disability essentially constitutes negative evidence that 
tends to disprove the Veteran's claim that his current 
disability is related to his in-service left shoulder 
contusion that resolved prior to his separation from service.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998); affd. sub. 
nom., Forshey v. Principi, 284 F. 3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  The gap of time between service and the 
first medical evidence of a diagnosis of a bilateral shoulder 
disability is, in itself, significant and it weighs against 
the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint can be considered in service connection 
claims).

In the Board's judgment, the Veteran is competent to provide 
testimony as to having chronic bilateral shoulder pain since 
service.  See e.g., Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (a veteran is competent to report symptoms because 
this requires only personal knowledge, not medical expertise, 
as it comes to him through his senses).  However, the 
impediment to a grant of service connection here relates to 
the onset date of a diagnosis of a bilateral shoulder 
disability and whether such disability is causally linked to 
service.  The Veteran is not competent to provide an opinion 
as to whether a diagnosis of his current bilateral shoulder 
disability was present during or proximate to service.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Further, as there is no indication that the Veteran has any 
medical background, he is not competent to provide an opinion 
regarding the etiology of his bilateral shoulder disability.  
Id.; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Simply stated, his lay opinion regarding the approximate 
onset date and etiology of his bilateral shoulder disability 
lacks probative value.  

Therefore, after reviewing the medical opinions of record, 
along with the other relevant evidence in the claims file, 
the Board finds that the preponderance of the medical 
evidence is against a finding that the Veteran has a 
bilateral shoulder disorder that began during or as the 
result of some incident of active duty.  As the preponderance 
of the evidence is against this claim, the benefit of the 
doubt doctrine is not applicable, and service connection for 
a bilateral shoulder disorder is not warranted.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  


ORDER

Service connection for a bilateral shoulder disability is 
denied.  



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


